ITEMID: 001-95823
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: MEIXNER v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Rolf Friedrich Meixner, is a German national who was born in 1937 and lives in Schwalmstadt.
On 21 March 1986 the Frankfurt Regional Court convicted the applicant, who had previously served a prison sentence for, inter alia, sexual assault, rape and theft, of triple murder in coincidence with two offences of aggravated robbery, falsification of documents and fraud, and sentenced him to life imprisonment. The court held that the applicant, who had committed the offences while on probation, acted intentionally, in two cases motivated by greed (Habgier) and to make another offence possible (Ermöglichung einer Straftat), and in one case to conceal an offence (Verdeckung einer Straftat). Based on an expert opinion it further held that the applicant tended to be brutal, had sadistic tendencies and was antisocial.
On 26 October 2002, having first served the remainder of the previous sentence after probation had been revoked, fifteen years of the sentence had been served and the applicant became eligible for parole.
On 13 October 2004 the prison authorities imposed certain restrictions on the applicant, inter alia solitary confinement. All restrictions were suspended again until, at the latest, 7 December 2004. By decision of 9 August 2005 the Gießen Regional Court found the restrictions unlawful as far as they were still in place after 13 November 2004.
In April and May 2004 the applicant asked for a relaxation of the conditions of his detention, inter alia, prison leave (Hafturlaub) and leave to meet with his lawyer. The prison authorities refused the request; they found the risk that the applicant would use such leave to commit crimes or flee was too high.
On 17 January 2006 the Kassel Regional Court dismissed an appeal by the applicant. The court held that the prison authorities had not abused their discretion when refusing the prison leave. As to the request for leave to meet his lawyer, it argued that the lawyer could visit the applicant in prison.
On 14 July 2006 the Frankfurt Court of Appeal dismissed an appeal by the applicant. On 27 February 2007 the Federal Constitutional Court refused to admit the applicant’s constitutional complaint for adjudication without giving reasons.
In view of his renewed request for a suspension of his sentence on probation in October 2003 the Gießen Regional Court ordered an expert opinion on the question whether the applicant continued to present a danger; the expert examined the applicant on 11 and 12 November 2004.
On 7 February 2006 the Gießen Regional Court, after having heard the applicant and having regard to a report by the prison authorities as well as the expert opinion, refused to suspend the applicant’s life sentence on probation and decided that the “particular seriousness” of the applicant’s guilt warranted the continuation of his imprisonment until he had served twenty-five years. It primarily relied on the expert’s opinion, explained by him in person during a hearing, who had diagnosed a dissocial and narcissistic personality disorder and concluded that the risk of the applicant again committing crimes when released had not substantially decreased. The Regional Court found that these findings alone warranted the refusal of a suspension of the sentence on probation in due consideration of the interests of the security of the public. It further noted that the applicant had been convicted of three offences of murder, committed shortly after he had been released from prison and while still on probation. Although the Regional Court observed that in view of his age it was unlikely that the applicant’s personality would change, it pointed out that a suspension of his sentence on probation could still become possible once he no longer presented a danger because of old age and related health problems.
On 21 July 2006 the Frankfurt Court of Appeal dismissed the applicant’s appeal. It confirmed the Regional Court’s findings that the degree of guilt, the circumstances of the crimes and the applicant’s personality, as well as his refusal of therapy, necessitated his further imprisonment, at least until he had served twenty-five years.
On 24 July 2007 the Federal Constitutional Court refused to admit a constitutional complaint by the applicant for adjudication. It found no fault in the lower courts’ detailed and reasoned decisions to refuse the suspension of the applicant’s sentence on probation and to order that he should remain in prison pursuant to the life sentence until he had served at least twentyfive years. Since the applicant had submitted neither a 1999 expert opinion he had referred to nor the 2005 expert opinion the Federal Constitutional Court could especially not find a violation of the lower courts’ duty to clarify the relevant facts (Aufklärungspflicht). Finally, it held that the lower courts had, as far as could be determined without having read the convicting judgment which the applicant had not submitted, correctly determined the “particular seriousness” of the applicant’s guilt.
Pursuant to these provisions the court shall suspend the execution of the remainder of a sentence of imprisonment for life and grant probation, if, inter alia, fifteen years of the sentence have been served, the degree of the convicted person’s guilt does not require its continued execution and if this can be justified upon consideration of the security interests of the general public.
When taking the decision, the following shall be taken into consideration; the personality of the convicted person; his previous history; the circumstances of his act; the extent to which the legal interest would be threatened in the event of recidivism; the conduct of the convicted person while serving his sentence; his living conditions; and the effects suspension could be expected to have.
